Exhibit 10.6
 
INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


This Intellectual Property Assignment Agreement (“Agreement”) dated this 25th
day of February 2011, is made and executed by and between Peak Wellness, Inc., a
Connecticut corporation doing business as Peak Wellness Biopharma (“Assignor”),
and Atlas Acquisition Corp., a Nevada corporation (“Assignee”).  Assignor and
Assignee shall be collectively referred to as the Parties.


RECITALS:


WHEREAS, pursuant to that certain Intellectual Property Purchase Agreement (the
“IPPA”) of even date herewith, by and among, Assignor, Atlas Therapeutics
Corporation (“Atlas”), and Assignee, a wholly owned subsidiary of Atlas,
Assignor has agreed to irrevocably transfer and assign to Assignee all of its
right, title and interest, on a worldwide basis, in, to and under the
proprietary formula and the natural myostatin inhibiting product known as
MYO-T12 and all of the intellectual property, including but not limited to any
interest in any trade secrets, trademarks, and/or patents associated with
MYO-T12 and used in connection with the MYO-T12 Activities (as defined in the
IPPA) as set forth on the attached Schedule A (collectively, the “Intellectual
Property”);
 
NOW, THEREFORE, for the mutual promises and in consideration of the
representations, warranties and covenants set forth in the IPPA, the Parties
hereby agree as follows:
 
1.              Assignment.  Assignor does hereby assign, transfer and convey to
Assignee, its successors, legal representatives and assigns, all right, title
and interest in the Intellectual Property and any and all rights associated with
the Intellectual Property together with the goodwill associated or symbolized
with the trademarks and domain names.  Assignor further covenants and agrees
that it shall promptly carry out with Assignee the transfer of the Intellectual
Property to Assignee.
 
2.              Cooperation. Following the execution of this Agreement, the
Parties shall deliver to each other such further information and documents and
shall execute and deliver to the other such further instruments and agreements
as the other Party shall reasonably request to consummate or confirm the
transactions provided for in this Agreement, to accomplish the purpose of this
Agreement or to assure to the other party the benefits of this Agreement.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have set their hands the day and year first
above written.
 

  ASSIGNOR:           PEAK WELLNESS, INC.            
By:
/s/ Carlon Colker       Name: Carlon M. Colker       Title: President          

 

  ASSIGNEE:           ATLAS ACQUISITION CORP.            
By:
/s/ J.B. Bernstein       Name:  J.B. Bernstein       Title:  Chief Executive
Officer          


 